Ryan, C. J.
Both tbe towns are properly designated in this action, as provided in sec. 5, ch. 15, E. S. A remai'k to tbe contrary in La Crosse v. Melrose, 22 Wis., 459, is obviously inadvertent. All actions by and against towns go upon the right or liability of tbe corporations, not of their officers. And even in actions elsewhere directed to be brought by tbe supervisors in their name of office, we should hesitate to sustain such an objection as that urged here. Cairns v. O'Bleness, ante, 469.
On demurrer, tbe averment that tbe person cared for by tbe respondent was a pauper, is a sufficient averment that be bad no means of supporting himself; tbe averment that be belonged to and had a settlement in the appellant town, is a sufficient averment of a lawful settlement; tbe averment that the respondent duly notified tbe appellant is a sufficient averment of legal notice in all respects; and tbe averment that tbe indebtedness accrued to tbe respondent against tbe appellant, for things furnished to tbe pauper, is a sufficient averment that tbe respondent incurred tbe expenses.
Possibly tbe appellant might have been entitled, upon motion, to have any or all of these averments made more definite and certain. On that we express no opinion. But, under tbe code, uncertainty of averment cannot support a demurrer. It would certainly be our duty to uphold a judgment on this complaint.
By the Cov/rt. — Tbe order of tbe court below is affirmed.